               IN THE UNITED STATES DISTRICT
            COURT FOR THE DISTRICT OF COLORADO
                   Judge Daniel D. Domenico

Case No. 19-cv-00347-DDD-STV

PAUL M. GEORGOPULOUS,

        Plaintiff,

v.

PPM CAPITAL, INC.,

        Defendant.


                    ORDER ACCEPTING
           MAGISTRATE JUDGE’S RECOMMENDATION


     This matter is before the Court on the Recommendation of United
States Magistrate Scott T. Varholak filed on October 21, 2019. (Doc. 44.)
The Recommendation states that objections to the Recommendation
must be filed within 14 days after its service on the parties. See 28
U.S.C. § 636(b)(1)(C). The Recommendation was served via mail on Oc-
tober 21, 2019. No party has objected to the Recommendation.
     In the absence of an objection, the district court may review a mag-
istrate judge’s recommendation under any standard it deems appropri-
ate. Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also
Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Con-
gress intended to require district court review of a magistrate’s factual
or legal conclusions, under a de novo or any other standard, when nei-
ther party objects to those findings”). In this matter, the Court has re-
viewed the Recommendation to satisfy itself that there is “no clear error
on the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee
Notes. Based on this review, the Court has concluded that the Recom-
mendation is a correct application of the facts and the law.
   Plaintiff Paul M. Georgopulous has moved for default judgment on
his claims against PPM Capital, Inc. under the Fair Debt Collection
Practices Act, the Telephone Consumer Protection Act, and the Colo-
rado Fair Debt Collection Practices Act. (Doc. 36.) Judge Varholak con-
cludes in his recommendation that this Court has subject matter juris-
diction and personal jurisdiction over Mr. Georgopulous’s claims. On
the merits, he recommends that the motion be denied in part and
granted part, and that Mr. Georgopulous be awarded attorney fees and
costs in the amounts described below.
   The Court agrees with Judge Varholak’s thorough and careful anal-
ysis in all respects, and adopts in its entirety his recommendation. Ac-
cordingly, it is
   ORDERED as follows:
   1. The Recommendation of United States Magistrate Judge (Doc.
44) is ACCEPTED.
   2. Plaintiff’s Motion for Default Judgment Against PPM Capital,
Inc. (Doc. 36) is GRANTED IN PART and DENIED IN PART as follows:
       a.   Plaintiff’s Motion is GRANTED to the extent it seeks default
   judgment on the claims for violations of §§ 1692b(2) and 1692b(3),
   1692c(a)(1) and 1692c(b), 1692d, 1692d(2), and 1692d(5), 1692e,
   1692e(4), 1692e(5), 1692e(7), and 1692e(10) of the FDCPA, and de-
   fault judgment shall enter in favor of Plaintiff and against Defendant
   on those FDCPA claims.
       b.   Plaintiff’s Motion is DENIED to the extent it seeks default
   judgment on the claims under § 1692f and 1692g of the FDCPA.
       c.   Plaintiff’s Motion is GRANTED to the extent it seeks default
   judgment on Plaintiff’s CFDCPA claim, and default judgment shall



                                    2
    enter in favor of Plaintiff and against Defendant on the CFDCPA
    claim.
       d.    Plaintiff’s Motion is GRANTED to the extent it seeks default
    judgment on the claim under § 227(b)(1)(A)(iii) of the TCPA, and de-
    fault judgment shall enter in favor of Plaintiff and against Defendant
    on that claim.
       e.    Plaintiff’s Motion is GRANTED to the extent it seeks statu-
    tory damages under the FDCPA; GRANTED IN PART and DENIED
    IN PART to the extent it seeks treble damages under the TCPA; and
    GRANTED IN PART and DENIED IN PART to the extent it seeks
    attorneys’ fees, as set forth below:
             i. the Clerk of Court shall enter judgment in Plaintiff’s favor
       and against Defendant, in the amount of $25,715.75, consisting
       of: (1) $1,000 in statutory damages under the FDCPA; (2) $22,500
       in statutory damages under the TCPA; and (3) $2,215.75 in attor-
       neys’ fees and costs; plus (4) post-judgment interest at the statu-
       tory rate of 1.58% 1 on the foregoing amounts, calculated daily
       from the date of judgment and compounded annually.
    DATED: November 15, 2019.

                                           BY THE COURT:



                                           _______________________
                                           Daniel D. Domenico
                                           United States District Judge




1See Selected Interest Rates Instruments, Yields in percent per annum:
Weekly, FRED Economic Data, https://fred.stlouisfed.org/release/ta-
bles?eid=290&rid=18 (last visited November 15, 2019).
                                      3
